DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 159-185, in the reply filed on 10-4-21 is acknowledged.
Claims 186-199 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-4-21.

Applicant’s election without traverse of species porcine teschovirus-1 (PTV-1)2A peptide (Claim 162), species rapamycin or a rapalog thereof (Claim 165), species FKBP and FRB (FKBP12-rapamycin binding) (Claim 166), species AP21967 (Claim 167), species CD3 (Claim 176), species 4-1BB (Claim 178) and species CD19 (Claim 183) in the reply filed on 1-18-22 is acknowledged.
Applicant’s amendment filed on 11-25-19 has been entered.  Claims 1-158 have been canceled.  Claims 159-199 have been added.  Claims 159-199 are pending.
Applicant’s amendment filed on 1-18-22 has been entered.  Claim 161 has been canceled.  Claims 159-160 and 162-199 are pending.
Claims 159-160 and 162-185 and species porcine teschovirus-1 (PTV-1)2A peptide (Claim 162), species rapamycin or a rapalog thereof (Claim 165), species FKBP and FRB  (Claim 176), species 4-1BB (Claim 178) and species CD19 (Claim 183) are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-23-20 and 1-18-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 9-17-19 only contains 32 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 180, 182 and 184-185 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “further comprising a third exogenous polynucleotide encoding a costimulatory factor…” in lines 1-2 of claim 180 is vague and renders the claim indefinite.  Claim 180 depends from claim 159, which recites a fusion polypeptide.  It is unclear how a “fusion polypeptide” can comprise a “third exogenous polynucleotide”.  A polypeptide cannot comprise a polynucleotide sequence.  It is unclear what is intended to be claimed.
The phrase “wherein the second polypeptide further comprises a sequence encoding a linker” in lines 1-2 of claim 182 is vague and renders the claim indefinite.  It is apparent that a sequence encoding a linker means the “sequence” is a nucleotide sequence.  The second polypeptide of claim 159 is a protein sequence that cannot comprise a nucleotide sequence encoding a linker.  It is unclear what is intended to be claimed.
The phrase “wherein the first polypeptide comprises…, a FRB T2098L multimerization domain” in lines 1-2 of claim 184 is vague and renders the claim indefinite.  Claim 184 depends from claim 168, which recites “wherein the first multimerization domain comprises a first FKBP 
The phrase “wherein the second polypeptide comprises…, a FKBP12 multimerization domain” in lines 4-5 of claim 184 is vague and renders the claim indefinite.  Claim 184 depends from claim 168, which recites “wherein the second multimerization domain comprises a first FRB polypeptide or variant thereof”.  It is apparent that “the second multimerization domain comprises a first FRB polypeptide or variant thereof” according to claim 168.  It is unclear how the second polypeptide in claim 184 comprises “a FKBP12 multimerization domain”, which is different from “FRB polypeptide” of claim 168.  It is unclear what is intended to be claimed.
The phrase “wherein the first polypeptide comprises…, a FRB T2098L multimerization domain” in lines 1-2 of claim 185 is vague and renders the claim indefinite.  Claim 185 depends from claim 168, which recites “wherein the first multimerization domain comprises a first FKBP polypeptide or variant thereof”.  It is apparent that “the first multimerization domain comprises a first FKBP polypeptide or variant thereof” according to claim 168.  It is unclear how the first polypeptide in claim 185 comprises ‘a FRB T2089L multimerization domain”, which is different from “FKBP polypeptide” of claim 168.  It is unclear what is intended to be claimed.
The phrase “wherein the second polypeptide comprises…, a FKBP12 multimerization domain” in lines 4-5 of claim 185 is vague and renders the claim indefinite.  Claim 185 depends from claim 168, which recites “wherein the second multimerization domain comprises a first FRB polypeptide or variant thereof”.  It is apparent that “the second multimerization domain comprises a first FRB polypeptide or variant thereof” according to claim 168.  It is unclear how 

Conclusion
Claims 180, 182 and 184-185 are rejected.  Claims 159-160, 162-179, 181 and 183 are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632